                                         1492 Filed 04/20/20 Page 1 of 1
         Case 1:15-cr-00537-VEC Document 1490




                                MAHER & PITTELL, LLP
                                          ATTORNEYS AT LAW
Reply To:                                                                           Long Island Office
42-40 Bell Blvd, Suite 302                                                     14 Bond St, Suite 389
                                 USDC SDNY
Bayside, New York 11361                                                 Great Neck, New York 11021
Tel (516) 829-2299
                                 DOCUMENT                                         Tel (516) 829-2299
jp@jpittell.com                  ELECTRONICALLY FILED                                 jp@jpittell.com
                                 DOC #:
April 20, 2020                   DATE FILED: 04/20/2020

Hon. Valerie E. Caproni


                                                           MEMO ENDORSED
US District Judge
40 Foley Square
New York, NY 10007

Re: U.S. v. Conyers, et. al, 15 cr 537 (VEC) {Wendell Belle}

Dear Judge Caproni:

       I am counsel for Wendell Belle, a defendant in the above referenced matter.

        Currently his case is scheduled for resentencing on May 6, 2020. Please accept this letter in
lieu of a formal motion to continue the proceeding.

        Due to the onset of the Covid-19 Pandemic, I have been unable to meet with Mr. Belle and
prepare for the proceeding. In this matter, I prefer to meet with Mr. Belle (in person) in the course
of the preparing for the proceeding. In light of the current state of affairs, it may be weeks or months
before such meeting is possible. Accordingly, I respectfully request the sentencing be adjourned for
a period of ninety days -- to a date during early August -- which is available on the Court’s calender.

       I have conferred with the Government and they consent to this request.

                                               Respectfully submitted,
                                               /s/
                                               Jeffrey G. Pittell

cc:    Counsel of record (ECF)
       Wendell Belle                        The May 6 hearing is adjourned to August 7, 2020, at
                                            2:00 P.M. Sentencing submissions, including Mr. Belle's
                                            updated work, education, and disciplinary records, are due
                                            no later than July 24, 2020.

                                            SO ORDERED.                  Date: 04/20/2020




                                            HON. VALERIE CAPRONI
                                            UNITED STATES DISTRICT JUDGE
